


ALEXANDER & BALDWIN, INC.
NOTICE OF AWARD OF PERFORMANCE-BASED RESTRICTED STOCK UNITS


The Corporation hereby awards to Participant, as of the Award Date indicated
below, an award (the “Award”) of restricted stock units under the Corporation’s
2007 Incentive Compensation Plan (the “Plan”).  Each restricted stock unit
represents the right to receive one share of Common Stock on the applicable
issuance date following the vesting of that unit.  The number of shares of
Common Stock subject to the awarded restricted stock units and the applicable
performance vesting requirements for those units and the underlying shares are
set forth below. The remaining terms and conditions governing the Award,
including the applicable service vesting requirements and the applicable
issuance date or dates for the shares of Common Stock that vest under the Award,
shall be as set forth in the form Performance-Based Restricted Stock Unit Award
Agreement for Awards with combined performance and service vesting requirements.


AWARD SUMMARY
 
Participant
__________________
Award Date:
_____________, 20__
Number of Shares
Subject to Award:
The number of shares of Common Stock issuable pursuant to the Award shall be
determined in accordance with the Vesting Schedule below. For purposes of the
percentage calculations set forth in the Performance Vesting section of such
schedule, the designated number of shares of Common Stock to be utilized is  
       shares (the “Designated Shares”).
Vesting Schedule:
The number of shares of Common Stock which may actually vest and become issuable
pursuant to the Award shall be determined pursuant to a two-step process: (i)
first there shall be calculated the maximum number of shares of Common Stock in
which Participant can vest under the Performance Vesting section below based
upon the actual level at which each of the Performance Goals specified on
attached Schedule I is attained and (ii) then the number of shares calculated
under clause (i) in which Participant may actually vest shall be determined on
the basis of his or her satisfaction of the applicable Service vesting
requirements set forth in the form Performance-Based Restricted Stock Unit Award
Agreement.
 
Performance Vesting:  Attached Schedule I specifies each of the Performance
Goals established for the Performance Period. For each Performance Goal, there
are three designated levels of attainment set forth in Schedule I: Threshold,
Target and Extraordinary. The Designated Shares subject to this Award are hereby
allotted to each Performance Goal as follows:  (i) sixty-five percent (65%) of
the Designated Shares is allotted to Performance Goal One set forth in Schedule
I, and (ii) the remaining thirty-five percent (35%) of the Designated Shares is
allotted to Performance Goal Two set forth in Schedule I. Within sixty (60) days
after the completion of the Performance Period, the Plan Administrator shall
determine and certify the actual level of attainment for each Performance Goal
and shall then measure that level of attainment against the Threshold, Target
and Extraordinary Levels set forth for that Performance Goal in attached
Schedule I.  The maximum number of shares of Common Stock in which Participant
can vest based upon the actual level of attainment of each Performance Goal
shall be determined by applying the corresponding  percentage below for that
level of attainment to the number of Designated Shares allotted to that
particular Performance Goal in accordance with forgoing allocation (the
“Allotted Shares”):
Attainment below the Threshold Level:          0% of the Allotted Shares
Attainment at the Threshold Level:                50% of the Allotted Shares
Attainment at the Target Level:                      100% of the Allotted Shares
Attainment at Extraordinary Level:                 200% of the Allotted Shares
To the extent the actual level of attainment of a Performance Goal is at a point
between the Threshold and Target Levels, the maximum number of shares of Common
Stock allotted to that Performance Goal in which Participant can vest shall be
pro-rated between the two points on a straight line basis.
To the extent the actual level of attainment of a Performance Goal is at a point
between the Target and Extraordinary Levels, the maximum number of shares of
Common Stock allotted to that Performance Goal in which Participant can vest
shall be pro-rated between the two points on a straight line basis.
The maximum number of shares of Common Stock in which Participant can vest on
the basis of the foregoing performance measures shall be hereinafter designated
the “Performance Shares” and shall in no event exceed in the aggregate 200% of
the number of Designated Shares set forth in the Number of Shares Subject to
Award section above.
 
Service Vesting.  The number of Performance Shares in which Participant actually
vests shall be determined on the basis of his or her satisfaction of the
Service-vesting requirements set forth in Paragraph 3 of the form
Performance-Based Restricted Stock Unit Award Agreement.

 
 
Participant understands and agrees that the Award is granted subject to and in
accordance with the terms of the Plan and hereby agrees to be bound by the terms
of the Plan and the terms of the Award as set forth in the form
Performance-Based Restricted Stock Unit Award Agreement attached hereto as
Exhibit A.  A copy of the Plan is available upon request made to the Corporate
Secretary at the Corporation’s principal offices.

 
Continuing Consent. Participant further acknowledges and agrees that, except to
the extent the Plan Administrator notifies Participant in writing to the
contrary, each subsequent award of combined performance and
service-vesting  restricted stock units made to him or her under the Plan shall
be subject to the same terms and conditions set forth in the
form   Performance-Based Restricted Stock Unit Award Agreement attached as
Exhibit A to this performance and service-vesting Award, and Participant hereby
accepts those terms and conditions for each such subsequent performance and
service-vesting restricted stock unit award that may be made to him or her under
the Plan and hereby agrees to be bound by those terms and conditions for any
such restricted stock unit awards, without any further consent or acceptance
required on his or her part at the time or times when those awards may be
made.  However, Participant may, at any time he or she holds an outstanding
performance and service-vesting restricted stock unit award under the Plan,
request a written copy of the form Performance-Based Restricted Stock Unit Award
Agreement from the Corporation by contacting the Corporation’s Human Resources
Department at the Corporation’s headquarters at 822 Bishop Street, Honolulu, HI
96813.
 
Employment at Will.  Nothing in this Notice or in the form Performance-Based
Restricted Stock Unit Award Agreement or in the Plan shall confer upon
Participant any right to continue in Service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Corporation
(or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.
 
Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the form Performance-Based Restricted
Stock Unit Award Agreement for performance and service-vesting Awards.
 
DATED:   _____________, 20__
 


 
ALEXANDER & BALDWIN, INC.
 

 
By:
             
Title:
       
 
             
                OPTIONEE
           
Address:
                   



 

--------------------------------------------------------------------------------


SCHEDULE I
 
PERFORMANCE PERIOD, PERFORMANCE GOALS AND LEVELS OF ATTAINMENT
 
The Performance Period shall be coincident with the Corporation’s 20__ fiscal
year and shall accordingly commence on January 1, 20__ and end on December 31,
20__.
 
The Performance Goals which shall determine the number of shares of Common Stock
which are to vest as Performance Shares under the Award shall be as follows:
 
Performance Goal One to which sixty-five percent (65%) of the Designated Shares
subject to this Award is allotted shall be tied to the Corporation’s pre-tax
income for the Performance Period. The required levels of attainment of pre-tax
income for the Performance Period at the Threshold, Target and Extraordinary
Levels are as follows:
 
Threshold Level:                                 $____ million
 
Target Level:                                       $____ million
 
Extraordinary Level                            $____ million
 
Performance Goal Two to which the remaining thirty-five percent (35%) of the
Designated Shares subject to this Award is allotted shall be tied to the
Corporation’s return on invested capital (“ROIC”) for the Performance Period.
The required levels of attainment of ROIC for the Performance Period at the
Threshold, Target and Extraordinary Levels are as follows:
 
Threshold Level:                                ______% **
 
Target Level:                                       ______% **
 
Extraordinary Level                            ______% **
 
Pre-tax income and ROIC shall be calculated on a consolidated basis with the
Corporation’s consolidated subsidiaries for financial reporting purposes and
shall be determined on the basis of the Corporation’s audited financial
statements for the Performance Period, subject to any adjustments as determined
by the Plan Administrator that are needed to accurately reflect the performance
of the Corporation (e.g., because of changes in accounting rules, extraordinary
gains from the sale of the Corporation’s assets, unforeseen extraordinary events
affecting the Corporation or any of its business operations, or other similar or
dissimilar circumstances occurring during the Performance Period that may or may
not have been beyond the control of the Corporation).


* The actual level of pre-tax income achieved shall be adjusted to exclude the
effect of unplanned pension, post retirement and non-qualified expenses.


** The calculation of the actual ROIC performance measure will be adjusted for
the effect of unplanned accumulated other comprehensive income changes included
in shareholders’ equity as of December 31, 20__.

 
 

--------------------------------------------------------------------------------

 
